DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated [note paragraph 0003].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuti et al. (2016/005395).
With respect to claim 1, Kuti discloses a light fixture [100] assembly configured for exterior lighting [disclosed as a street lighting assembly: abstract], comprising: a light fixture [110], comprising: a Light-Emitting Diode (LED) light source [160, 302: paragraph 0034, 0041] configured for exterior lighting; a driver [150, 310] configured to power the LED light source [160, 302]; a first electrical connector [502] coupled to the driver [150, 310]; and a housing [220] configured to house the LED light source [160, 302] and the driver [150, 310], wherein the housing [220] comprises an elongated extension [510: figure 5] about which the first electrical connector [502] resides; and a neck cuff [532], 
With respect to claim 5, Kuti discloses the first electrical connector [502] is a male plug and the second electrical connector [520] is a female receptacle [paragraph 0051]. 
With respect to claim 10, Kuti discloses a method of replacing [note “replacement” is discussed in paragraphs 0002 and 0080] an old light fixture [110] with a new light fixture [110], each of the old and new light fixtures [110] comprising a Light-Emitting Diode (LED) light source [160, 302] configured for exterior lighting [disclosed as a street lighting assembly: abstract] and an elongated extension [510: figure 5] on which a first electrical connector [502] resides, the method inherently would comprising: unsecuring the elongated extension [510] of the old light fixture [110] from a neck cuff [532] secured to a light pole [130], wherein the neck cuff [532] comprises a second electrical connector [520] down inside the neck cuff [532], electrically connected to a power source [paragraph 0053] in the light pole [130] and removably connected to the first electrical connector [502] on the elongated extension [510] of the old light fixture [110]; removing the elongated extension [510] of the old light fixture [110] from inside .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuti et al. (2016/005395).
With respect to claim 3, Kuti does not disclose the second electrical connector [520] is at least four inches deep into the neck cuff [532] from a receiving end of the neck cuff [532].  When the first and second electrical connectors [510, 520] are connected in figure 6, the second electrical connector [520] is spaced from the receiving end of the neck cuff [532].  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Kuti so the second electrical connector is at least four inches deep into the neck cuff from a receiving end of the neck 
With respect to claim 4, Kuti discloses the first electrical connector [502] is a male plug and the second electrical connector [520] is a female receptacle but does not disclose the first electrical connector is a female receptacle and the second electrical connector is a male plug.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of Kuti so the the first electrical connector is a female receptacle and the second electrical connector is a male plug to form a firm electrical connection if such an orientation was desired.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuti et al. (2016/005395) in view of Pan (2005/0207179).
With respect to claim 9, Kuti does not disclose the claimed guide portion.  Pan, in a similar lamp holding device, teaches a guide portion [221] located inside the socket [22], wherein the guide portion is configured to align the holder [21] of the lighting device [2] when the holder [21] is inserted into the socket [22] which allow the proper aligning of elements [21] and [22] so the electrical contacts will properly contact one another.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a guide portion on the inside the neck cuff in the device of Kuti as taught by Pan, so the guide portion is configured to align the elongated extension of the light fixture when the elongated extension is inserted into the neck cuff so the electrical contacts will properly contact one another.   
claim 12, Kuti does not disclose the claimed channel portion. Pan, in a similar lamp holding device, teaches a guide portion [221] and channel [211] located inside the socket [22] and on the holder [21] of the lighting device [2] when the holder [21] is inserted into the socket [22] which allow the proper aligning of elements [21] and [22] so the electrical contacts will properly contact one another.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a guide and channel in the device of Kuti and align an orientation channel of the new light fixture with a guide disposed on an interior sidewall of the neck cuff, as taught by Pan, so the light fixture and the neck cuff will align and the electrical contacts will properly contact one another.   

Allowable Subject Matter
Claims 2, 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a light fixture assembly configured for exterior lighting, comprising: a light fixture, comprising: a Light-Emitting Diode (LED) light source configured for exterior lighting; a driver configured to power the LED light source; a first electrical connector coupled to the driver; and a housing configured to house the LED light source and the prior art fails to show or suggest:
1)  The neck cuff comprises an electrical receptacle on a side of the neck cuff, the electrical receptacle electrically connected to the power source in the light pole and configured to provide power to another light fixture [claim 2].  Note: In the device of Kuti, the neck cuff [532] would not permit the inclusion of an electrical connector of another exterior light into a side receptacle of the neck cuff because such an electrical connector would not permit the mounting of the light fixture to the pole; or 
2)  A latching mechanism configured to secure the elongated extension of the light fixture to the neck cuff when the elongated extension is inserted into the neck cuff [claim 6].
In a method of replacing an old light fixture with a new light fixture, each of the old and new light fixtures comprising a Light-Emitting Diode (LED) light source configured for exterior lighting and an elongated extension on which a first electrical connector resides, the method comprising: unsecuring the elongated extension of the old light fixture from a neck cuff secured to a light pole, wherein the neck cuff comprises prior art fails to show or suggest, with respect to claim 11, plugging an electrical connector of another exterior light into a side receptacle of the neck cuff.  Note: In the device of Kuti, the neck cuff [532] would not permit the inclusion of an electrical connector of another exterior light into a side receptacle of the neck cuff because such an electrical connector would not permit the mounting of the light fixture to the pole. 
With respect to claim 13, Kuti discloses a neck cuff [140] configured to connect a light assembly [110] to a light pole [130], the neck cuff [140] comprising: a body having a substantially cylindrical shape; one or more holes [accommodating element 602] configured to allow an attachment mechanism [602] to secure the body to a light pole [130]; a quick connect electrical connector [520] configured to be wired to a power source [paragraph 0053] associated with the light pole [130] and to connect to an electrical connector [502] of a light assembly [110], wherein the quick connect electrical connector [520] is located in an interior of the body [figure 6].  Prior art fails to show or suggest the neck cuff further including a latching mechanism coupled to the body and .  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spillman et al (7,723,862) discloses a street light having an auxiliary power converter. 
Bomas (6, 183,112) discloses an outdoor light having a connection between the lighting fixture [22] connected to the post [18] which includes screws [figure 5].
Erickson (5,257,172) disclose a lighting device having an electrical connector [94] surrounded by a cuff like device [66].
Compton (4,639,843) discloses a street light having a connection between the lighting fixture canopy [22] and the adaptor [23] connected to the post [21] which includes a pin [42].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA K TSO/Primary Examiner, Art Unit 2875